Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11070304. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of intant application is anticipated by reference patent

Instant application (16779611)
Reference patent no 11070304
1. A network interface card device, comprising: respective communication interfaces configured to provide data 5connection with respective local devices configured to run respective clock 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook [20070159924], in view of Goldman [7440474]

As to claim 1, 
Vook [20070159924] A network interface card device, comprising:
 respective communication interfaces configured to provide data connection with respective local devices configured to run respective clock synchronization clients [0083: “The PTP system utilizes a master clock 538 and a number of slave clocks 238, in this embodiment coupled together using the same communications path used by the acoustic receivers, although separate paths could be used.”- separate of each is respective and 0076: “The network 120 may be a local area network (LAN), wireless LAN, or even the Internet for example, and comprises a non characterized delay communications path.”]; 
at least one network interface to provide data connection between anetwork and ones of the local devices [0081: “the local clock is synchronized to
an external system time by the PTP interface 236.” And 0090; “The time synchronizing interface 536 is analogous to the PTP hardware 236 described in FIG. 2 and 4b. The local clocks 438 of the acoustic receivers 205 and the controller 525 are synchronized to the PTP master clock 538 using the PTP protocol as described with respect to FIG. 4a.”]; and 
a hardware clock configured serve the clock synchronization clients [0077: “The PTP hardware 236 includes a local clock which is synchronized to an external or system time, provided by a master clock which may be located in the central controller 125 or elsewhere. The master clock may alternatively be in one of the acoustic receivers.” And 0090: “The communications path interface 534 is coupled to a communications path having a non-characterized delay 520 such as an Ethernet LAN. The time synchronizing interface 536 is analogous to the PTP hardware 236 described in FIG. 2 and 4b. The local clocks 438 of the acoustic receivers 205 and the controller 525 are synchronized to the PTP master clock 538 using the PTP protocol as described with respect to FIG. 4a” and 0086: “The PTP hardware 236 recognizes PTP packets, and time-stamps them using the local PTP clock 438. This avoids the software jitter associated with higher levels of the software stack (ie MAC and above). Thus the times of arrival/departure of the above described synchronization messages are accurately determined” and 0077: The acoustic receiver 205… as implementation of PTP hardware, and a local oscillator 239”- accurately determined which maintains the time value] But Vook does not explicitly teach data connection between a packet data network and ones of the local devices 
Goldman [7440474 ] teaches one network interface to provide data connection between a packet data network and ones of the local devices [ “The frequency of this clock may be communicated to connected devices using a dedicated clocking tree, in which a hierarchy of clocking devices is ultimately synchronized to the global positioning system ”- connected devices with dedicated line   and “communication endpoints or devices to synchronize their clock signals to one another ”  and “The master clock source 104 is in communication with a controlled or slave clock source 112 across a packet data network 116. The controlled clock source 112 produces a clock signal 120 having a frequency that is synchronized or closely aligned with the frequency of the reference clock source signal 108 after operation of the system 100 has allowed the output frequencies of the controlled clock signal 120 to approach or match the frequency of the reference clock signal 108 ” and “The value held by the controlled source counter is used to adjust the control input to the controlled clock source's clock signal generator or oscillator. For example, the value held by the counter on the controlled clock source may be used to address a correction value maintained in a table”- time value is also maintained] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Vook and Goldman because both are directed toward synchronizing clock. Furthermore, Goldman improves upon the Vook by being able to synchronize clock in the data packet network such that the remote devices can be updated clock using network packets. 


Allowable Subject Matter
Claim 14- 15,16-17, 18-24 allowed.
Claim 2-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187